UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A (Rule 14a-101) Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant x Filed by a Party other than the Registrant ¨ Check the appropriate box: x Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 First Keystone Financial, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid ¨ Fee paid previously with preliminary materials: ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: [FIRST KEYSTONE LOGO] January , 2008 Dear Stockholder: You are cordially invited to attend the Annual Meeting of Stockholders of First Keystone Financial, Inc.The meeting will be held at the Towne House Restaurant located at 117 Veterans Square, Media, Pennsylvania, on Wednesday, February 6, 2008 at 2:00 p.m., Eastern Time.The matters to be considered by stockholders at the Annual Meeting are described in the accompanying materials. The Board of Directors unanimously recommends a vote “FOR” each of First Keystone Financial Inc.’s nominees for election as directors, Bruce C. Hendrixson (Director) and Thomas M. Kelly (President, Chief Executive Officer and Director), “FOR” amendment of the Amended and Restated Articles of Incorporationto permit the issuance of shares in “book entry” form and “FOR” the ratification of S.R. Snodgrass, A.C., as our independent registered public accounting firm, for the fiscal year ended September 30, 2008.Each of these matters is to be considered at the Annual Meeting and is more fully described in the accompanying proxy materials. It is very important that you be represented at the Annual Meeting regardless of the number of shares you own or whether you are able to attend the meeting in person.We urge you to mark, sign and date your proxy card today and return it in the envelope provided, even if you plan to attend the Annual Meeting.This will not prevent you from voting in person, but will ensure that your vote is counted if you are for any reason unable to attend. Your continued support of and interest in First Keystone Financial, Inc. are sincerely appreciated. Sincerely, Donald S. Guthrie Chairman FIRST KEYSTONE FINANCIAL, INC. 22 West State Street Media, Pennsylvania 19063 (610) 565-6210 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To Be Held on February 6, 2008 NOTICE IS HEREBY GIVEN that the Annual Meeting of Stockholders ("Annual Meeting") of First Keystone Financial, Inc.(the "Company") will be held at the Towne House Restaurant located at 117 Veterans Square, Media, Pennsylvania, on Wednesday, February 6, 2008 at 2:00 p.m., Eastern Time, for the following purposes, all of which are more completely set forth in the accompanying Proxy Statement: (1) To elect two (2) directors for four-year terms or until their successors are elected and qualified; (2) To amend the Amended and Restated Articles of Incorporation to permit the issuance of shares in “book entry” form; (3) To ratify the appointment of S.R. Snodgrass, A.C. as the Company's independent registered public accounting firm for the fiscal year ending September30, 2008; and (4) To transact such other business as properly may come before the Annual Meeting including, among other things, a motion to adjourn the Annual Meeting for the purpose of soliciting additional proxies, or any adjournment thereof.As of the date hereof, management is not aware of any other such business. The Board of Directors has fixed December 5, 2007 as the voting record date for the determination of stockholders entitled to notice of and to vote at the Annual Meeting. Only those stockholders of record as of the close of business on that date will be entitled to vote at the Annual Meeting. BY ORDER OF THE BOARD OF DIRECTORS Carol Walsh Corporate Secretary Media, Pennsylvania January _, 2008 You are cordially invited to attend the Annual Meeting.It is important that your shares be represented regardless of the number you own.Even if you plan to be present, you are urged to complete, sign, date and return the enclosed proxy card promptly in the envelope provided.If you attend the meeting, you may vote either in person or by proxy.Any proxy given may be revoked by you in writing or in person at any time prior to the exercise thereof.However, if you are a stockholder whose shares are not registered in your own name, you will need additional documentation from your record holder in order to vote in person at the Annual Meeting. TABLE OF CONTENTS Page About the Annual Meeting of Stockholders 1 Information with Respect to Nominees for Director, Continuing Directors and Executive Officers 3 Election of Directors (Proposal One) 3 Members of the Board of Directors Continuing in Office 4 Executive Officers Who Are Not Also Directors 5 Committees and Meetings of the Board of the Company and Bank 6 Compensation Committee Interlocks and Insider Participation 7 Directors’
